Citation Nr: 1612729	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-42 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for head trauma.

2.  Entitlement to service connection for headaches due to head trauma.

3.  Entitlement to service connection for memory loss due to head trauma.

4.  Whether new and material evidence has been received to reopen a claim for right foot plantar fasciitis.

5.  Whether new and material evidence has been received to reopen a claim for left knee degenerative joint disease.

6.  Whether new and material evidence has been received to reopen a claim for dermatitis on forehead.

7.  Whether new and material evidence has been received to reopen a claim for depressive disorder.

8.  Whether new and material evidence has been received to reopen a claim for sleep problems.

9.  Whether new and material evidence has been received to reopen a claim for cervical spine arthritis.

10.  Whether new and material evidence has been received to reopen a claim for left leg condition.

11.  Whether new and material evidence has been received to reopen a claim for right hip condition.  

12.  Whether new and material evidence has been received to reopen a claim for lumbar degenerative disc disease.

13.  Whether new and material evidence has been received to reopen a claim for left foot plantar fasciitis.

14.  Whether new and material evidence has been received to reopen a claim for right leg condition.

15. Whether new and material evidence has been received to reopen a claim for right knee degenerative joint disease.

16.  Whether new and material evidence has been received to reopen a claim for left hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In February 2016, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

	(CONTINUED ON NEXT PAGE)




REMAND

Social Security Administration Records

The record appears to show that the Veteran is receiving benefits from the Social Security Administration (SSA).  During the 1998 VA examination, the Veteran reported that he was receiving an "SSI check" for "retrograde amnesia."  During the January 2014 VA examination, the Veteran reported that he had been receiving benefits from SSA for most of his life.  Records from SSA appear to be relevant to his claims, especially relevant to his claim for memory loss, and should be obtained prior to adjudication of these claims.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  

Examination

After these records are obtained, the Veteran should be afforded a TBI examination.  Although the Veteran was afforded a VA examination in January 2014 for mental disorders, this examination appears to have been requested because the Veteran had filed a claim for depressive disorder.  The Board acknowledges that the examiner found no diagnosis of TBI, however, this examination was a mental examination conducted by a psychiatrist.  The Board finds that a neurologist should conduct a TBI examination and review the record.  

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has current symptoms of memory loss and headaches.  The Veteran believes these symptoms are due to an incident in service.  Specifically, the Veteran claims that he was hit in the head with a club or a 2 by 4 during race riots that occurred at Camp Lejeune during his military service.  The Veteran's former spouse also provided a statement explaining the incident.  Although the service treatment record do not show treatment for a head injury, the RO acknowledged the general premise that race riots occurred a Camp Lejeune during the time that Veteran was stationed at Camp Lejeune.  The Board finds that this evidence is enough to trigger VA's duty to provide an examination and obtain an opinion for the Veteran's claimed head trauma.  See 38 C.F.R. § 3.159(c).

Statement of the Case 

A statement of the case has not yet been issued in response to the September 2015 notice of disagreement for the following issues:

Whether new and material evidence has been received to reopen claims for right foot plantar fasciitis, left knee degenerative joint disease, dermatitis on forehead, depressive disorder, sleep problems, cervical spine arthritis, left leg condition, right hip condition, lumbar degenerative disc disease, left foot plantar fasciitis, right leg condition, right knee degenerative joint disease, and left hip condition.

These issues must be remanded for the issuance of such a statement of the case.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. SSA should be contacted, and all records from SSA including medical treatment corresponding with the Veteran's reported SSA disability benefits should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Schedule the Veteran for a VA TBI examination to determine whether he has residuals of a head trauma and to determine the etiology of his claimed headaches and memory loss.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether there are residuals of a traumatic brain injury.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present TBI or head trauma residuals are related to active service. 

The examiner should also indicate whether the Veteran has headaches and characterize them.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed headaches are related to active service, to include any incident of head trauma.

The examiner should also indicate whether the Veteran has memory loss.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed memory loss is related to active service, to include any incident of head trauma.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service for TBI/head trauma, headaches or memory loss is not dispositive of the claim, and cannot serve as the sole basis for a negative opinion.

The examiner's attention is directed to the January 2014 VA examiner's opinion that the Veteran's mild memory problems are likely to be secondary to alcohol use and possibly due to mood disorder including depression.

The examiner's attention is also directed to the Veteran's testimony that he was attacked by several people when he exited the enlisted club during service.  His headaches began close to the time of this incident.  The Veteran also testified that he had memory loss shortly after this head injury. 

A discussion of the complete rationale for all opinions expressed should be included in the examination report, to include reference to the Veteran and his spouse's lay statements.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
	
4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

6.  Then, issue a statement of the case for the following issues:  Whether new and material evidence has been received to reopen claims for right foot plantar fasciitis, left knee degenerative joint disease, dermatitis on forehead, depressive disorder, sleep problems, cervical spine arthritis, left leg condition, right hip condition, lumbar degenerative disc disease, left foot plantar fasciitis, right leg condition, right knee degenerative joint disease, and left hip condition.

These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his representative should be informed of this fact.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




